DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The examiner notes that Figure 10B is indicated in the drawings as “Prior Art” however the specification does not state that Figure 10B is prior art.  Appropriate clarification is required.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (20040065272) in view of Tanizawa (JP2015080578A).  Reynolds et al. discloses a first shoulder strap 11, and a second shoulder strap 12, arranged in an X-shaped configuration, as best seen in Figure 3; and 

a pair of lower guide slots 71, 73; and 
a pair of upper guide slots 75, 77, 
wherein a first of the pair of upper guide slots and a first of the pair of lower guide slots are configured to route a webbing material, of the first shoulder strap therethrough, as best seen in Figure 3, and 
wherein a second of the pair of upper guide slots and a second of the pair of lower guide slots are configured to route the webbing material of the second shoulder strap therethrough, as best seen in Figure 3, but fails to disclose wherein each of the lower guide slots having a first lower guide slot side and a second lower guide slot side contiguous with the first lower guide slot side and arranged at an angle relative to the first lower guide slot side and  each of the upper guide slots having a first upper guide slot side and a second upper guide slot side contiguous with the first upper guide slot side and arranged at an angle relative to the first upper guide slot side.  Tanizawa teaches the utility of wherein each of the lower guide slots 12, 13 having a first lower guide slot side 12b, 13b, and a second lower guide slot side 12a, 13a, contiguous with the first lower guide slot side and arranged at an angle relative to the first lower guide slot side and  each of the upper guide slots 10, 11, having a first upper guide slot side 10b, 11b, and a second upper guide slot side 10a, 11a, contiguous with the first upper guide slot side and arranged at an angle relative to the first upper guide slot side, as best seen in Figures 2A and 3A, as recited in paragraph [0019] of the translation.  The 
Regarding claim 2 Reynolds et al. in view of Tanizawa as advanced above fails to discloses wherein the first upper guide slot side and the second upper guide slot side of each upper guide slot are arranged at an acute angle relative to each other, and wherein the first lower guide slot side and the second lower guide slot side of each lower guide slot are arranged at an obtuse angle relative to each other.  At the time of the invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available angles.  Such a combination, to one of ordinary skill in the art would have been a reasonable expectation of success and would be based on ordinary skill and common sense at the time the invention was made.  It should be further noted that paragraph [0019] of Tanizawa teaches the utility that slots are positioned to allow for the straps to be easily separated and to prevent the straps from being twisted.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the upper guide slot sides and the lower guide slot sides of Reynolds et al. in view of Tanizawa arranged at an acute angle relative to each other and arranged at an obtuse angle relative to each other 
Regarding claim 3 Reynolds et al. in view of Tanizawa as advanced above discloses wherein the first upper guide slot side and the second upper guide slot side of each upper guide slot are arranged at an angle relative to each other, as best seen in Figure 2A of Tanizawa, but is silent towards the angle being between 80° and 120°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 80° and 120°, dependent upon the desired size of the backplate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 4 Reynolds et al. in view of Tanizawa as advanced above discloses wherein the first lower guide slot side and the second lower guide slot side of each lower guide slot are arranged at an angle relative to each other, but is silent towards the angle being between 80° and 120°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 80° and 120°, dependent upon the desired size of the backplate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6 Tanizawa discloses wherein the first upper guide slot side 10a, 11a,  of each upper guide slot 10, 11, is longer than the second upper guide slot side 10b,11b, of each upper guide slot, as best seen in Figure 2A.  
Regarding claim 7 Reynolds et al. in view of Tanizawa as advanced above discloses wherein the first lower guide slot side of each lower guide slot is arranged at an angle relative to a longitudinal axis of the back plate, but fails to disclose the angle being between 0° and 30°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 0° and 30°, dependent upon the desired size of the backplate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8 Reynolds et al. in view of Tanizawa as advanced above discloses wherein the first upper guide slot side of each upper guide slot is arranged at an angle relative to a longitudinal axis of the back plate, but fails to disclose the angle being between 0° and 30°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 0° and 30°, dependent upon the desired size of the backplate, since it has been held that where the In re Aller, 105 USPQ 233.  
Regarding claim 9 Reynolds et al. discloses wherein the upper guide slots and the lower guide slots are configured to bend the webbing material of the first and second shoulder straps in a manner so as to prevent bunching of the webbing material, as best seen in Figures 3 and 4.  
Regarding claim 10 Reynolds et al. discloses wherein the back plate has a core 84, and a pair of branches extending from the core in opposite directions relative to a longitudinal axis of the back plate, as best seen in Figure 6.  
Regarding claim 11 Reynolds et al. in view of Tanizawa as advanced above, wherein each branch extends at an angle relative to the longitudinal axis of the back plate, but fails to disclose the angle being between 40° and 65°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 40° and 65°, dependent upon the desired size of the backplate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges would involve only routine skill in the art.  In re Aller, 105 USPQ 233.    
Regarding claim 12 Tanizawa discloses wherein the back plate further comprises at least a pair of tabs 16, protruding from a body of the back plate, each of the tabs having 4N36008.DOCX19Attorney Docket No. 2934-1903330 a first end connected to the body and a second free end, and wherein the tabs are spaced apart from each other to define a recess therebetween, as best seen in 
Regarding claim 13 Tanizawa discloses wherein at least one of the tabs has a projection (interpreted as the top portion of tab 16), at the second end, and wherein the projection is spaced apart and substantially parallel or arranged at an acute angle relative to the body of the back plate, as best seen in Figure 4.  
Regarding claim 15 Reynolds et al. discloses a body comprising a core 84, and a pair of branches extending from the core in opposite directions relative to a longitudinal axis of the body, as best seen in Figure 6; 
a pair of lower guide slots 71, 73, extending through the core; and 
a pair of upper guide slots 74, 76, extending through the pair of branches, 
wherein a first of the pair of upper guide slots and a first of the pair of lower guide slots are configured to route a webbing material of a first shoulder strap therethrough, as best seen in Figures 3 and 4; and wherein a second of the pair of upper guide slots and a second of the pair of lower guide slots are configured to route the webbing material of a second shoulder strap therethrough, as best seen in Figures 3 and 4, but fails to disclose, each of the lower guide slots having a first lower guide slot side and a 
  
Regarding claim 16 Reynolds et al. in view of Tanizawa as advanced above fails to discloses wherein the first upper guide slot side and the second upper guide slot side of each upper guide slot are arranged at an acute angle relative to each other, and 
Regarding claim 17 Reynolds et al. in view of Tanizawa as advanced above discloses wherein the first upper guide slot side and the second upper guide slot side of each upper guide slot are arranged at an angle relative to each other, and wherein the first lower guide slot side and the second lower guide slot side of each lower guide slot are arranged at an angle relative to each other, but is silent towards the angle being between 80° and 120°. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle being between 80° and 120°, In re Aller, 105 USPQ 233.
Regarding claim 18 Tanizawa discloses wherein the first upper guide slot side 10a, 11a, of each upper guide slot is longer than the second upper guide slot side 10b, 11b, and wherein the first lower guide slot side 12a, 13a, of each lower guide slot is longer than the second lower guide slot side 12b, 13b.  
Regarding claim 19 Reynolds et al. discloses wherein the upper guide slots and the lower guide slots are configured to bend the webbing material of the first and second shoulder straps in a manner so as to prevent bunching of the webbing material, as best seen in Figures 3 and 4.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (20040065272) in view of Tanizawa (JP2015080578A) in view of Casebolt et al. (7073627).  Reynolds et al. in view of Tanizawa discloses wherein the at least a pair of tabs 16 but fails to disclose wherein the tabs are deflectable relative to the body of the back plate.  Casebolt et al. teaches the utility of wherein the tabs 902a, 902b, are deflectable relative to the body of the back plate 901, as best seen in Figures 42 and 43.  The use of the tabs of a back plate having deflectable tabs is used in the art to receive and hold a D-ring in an upright position.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the tabs of Reynolds et al. in view of Tanizawa with the deflectable tabs as .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634